TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00479-CV



                               Kim Blackston Clogston, Appellant

                                                  v.

                                   Curtis P. Clogston, Appellee


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
       NO. 05-D-540, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant Kim Blackston Clogston’s brief was originally due on December 19, 2014.

On February 10, 2015, this Court granted appellant’s first motion for extension of time to file

her brief, making the brief due March 11, 2015. Appellant has now filed a second motion for

extension of time to March 25, 2015. Appellee opposes appellant’s motion. We grant appellant’s

motion and order her to file her brief no later than March 25, 2015. No further extensions will be

granted, and we will dismiss the cause for want of prosecution if appellant’s brief is not timely filed

as ordered.

               It is ordered on March 20, 2015.



Before Justices Puryear, Pemberton, and Bourland